Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000706
                                                         10-AUG-2015
                                                         11:48 AM



                          SCWC-12-0000706


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



      ALEXANDER F. SIMEONA, Petitioner/Plaintiff-Appellant,


                                 vs.


           TANI DYDASCO, Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-12-0000706; CIV. NO. 11-1-2565-10)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Plaintiff-Appellant Alexander F. Simeona’s

application for writ of certiorari filed on July 14, 2015, is

hereby rejected.

          DATED:   Honolulu, Hawai'i, August 10, 2015.

Jack Schweigert,	                /s/ Mark E. Recktenwald

Rory Soares Toomey,

and Alisa Auzenne                /s/ Paula A. Nakayama

for petitioner

                                 /s/ Sabrina S. McKenna

Caron M. Inagaki

and John F. Molay

for respondent	                  /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson